PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/986,750
Filing Date: 22 May 2018
Appellant(s): Shayani et al.



__________________
William E. Hunter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/21 appealing from the office action mailed on 6/11/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim 1 is directed towards a method, which is an eligible statutory category of invention under 101.  
Regarding step 2A, prong 1, claim 1 recites “generating, by the physical structure designing computer, the non-uniform lattice in the one or more regions of the 3D model”.  This limitation as written is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  
Claim 1 recites “creating different sized beams that meet at junctions to form the non-uniform lattice”.  This limitation as written is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  

Claim 1 recites “determining a maximized distance for each beam from distances from the center point calculated for respective points of intersection between the beam and remaining beams at the junction”. This limitation as written is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  
Claim 1 recites “finding a largest maximized distance for the beams that meet at the center point of the junction”.  This limitation as written is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  
Claim 1 recites “calculating, using the largest maximized distance and respective maximized distances for the beams that meet at the center point of the junction, 3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction”.  This limitation as written is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  
Regarding step 2A, prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of receiving, at a physical structure designing computer, input specifying one or more  regions of a three dimensional (3D) model in which to generate a non-uniform lattice which amounts to extra solution data gathering.   There is nothing within the claim limitation that states how the input specifying one or more regions of a three dimensional (3D) model is being received.  Accordingly, this additional 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, at a physical structure designing computer, input specifying one or more  regions of a three dimensional (3D) model in which to generate a non-uniform lattice and storing, by the physical structure designing computer, the non-uniform lattice in a document on a non-transitory computer-readable medium, wherein the document is usable by a computer controlled manufacturing machine to manufacture a physical structure comprising the non-uniform lattice amounts to insignificant extra solution data gathering that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(g).  Furthermore, as per MPEP 2106.05(d), receiving or transmitting data over a network has been recognized by the courts as well understood, routine and conventional functions when they are claimed in a merely generic manner.  In addition, the additional element of using a processor/medium to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)).  

Dependent claims 2 and 12 are drawn to varying junction placement within the non-uniform lattice and varying a number of intersecting beams that meet at each junction in the non-uniform lattice, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claims 3 and 13 are drawn to varying a thickness of the different sized beams and varying a cross section profile of the different sized beams, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claims 4 and 14 are drawn to finding a largest of the distances from the center point and adding a margin amount to the largest distance to generate the maximized distance, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claim 5 and 15 are drawn to stereographically projecting intersections of the beams with a sphere, generating triangulation between the 2D projections and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claim 6 and 16 are drawn to using Constrained Delaunay Triangulation (CDT) on the 2D projections, which are used in a metal process as shown in the limitations of the 
Dependent claims 7 and 17 are drawn to calculating a 3D convex hull using, as input, intersection points of corner lines of the beams with a sphere and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claims 8 and 18 are drawn to using end points of the beams as the input in addition to the intersection points of the corner lines of the beams, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claims 9 and 19 are drawn to generating 3D socket edges between the beams from intersection points of corner lines of the beams with a sphere and generating each 3D beam socket point, of multiple beam socket points connected by the 3D socket edges, which are used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Dependent claims 10 and 20 are drawn to generating one or more subdivision points for each of the 3D socket edges to increase a number of edges in the 3D mesh for the sockets, which is used in a metal process as shown in the limitations of the independent claims.  These limitations are considered to be drawn to the abstract idea without adding significantly more.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

(2) Response to Argument
Regarding Appellant’s arguments:
“The Examiner alleges that independent claim 1 is directed to an abstract idea because: “Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.”24 Thus, the Examiner is taking the position that claim 1 is directed to a mental process.25 But claim 1 recites operations that cannot be performed by the human mind (with or without a pencil and paper) and thus the claim does not recite a mental process.26 Specifically, independent claim 1 recites a method that requires manipulation of computer data structures, and so is analogous to the Research Corp. Techs, v. Microsoft Corp. case27 referenced in the Manual of Patent Examining Procedure (MPEP).28
For example, independent claim 1 recites in part, “meshing at least a portion of the junctions in the non-uniform lattice by [...] calculating, using the largest maximized distance and respective maximized distances for the beams that meet at the center point of the junction, 3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction[.]” A person of ordinary skill in the art would understand that the plain meaning of calculating 3D mesh for sockets that receive the beams for the junction is that a computer data structure is being manipulated. In other words, the human mind is not equipped (with or without the use of pencil and paper) to calculate 3D mesh for sockets, which receive beams, for each of multiple junctions in a non-uniform lattice, as recited in claim 1.
Regarding this point, it is respectfully noted that the Examiner makes conclusory statements that this can be done in the mind or with pencil and paper without providing any articulated reasoning or evidence to support this assertion, and without explaining how “meshing”, “3D mesh” and “sockets” are being interpreted by the Examiner in view of the 
Thus the rejection here is similar to the situation in Ex Parte Teicwen, in which the Patent Trials and Appeals Board (PTAB) reversed the Examiner’s 101 rejection based on a finding that, “the Examiner's articulated reasoning is insufficient to support a prima facie case of nonstatutory subject matter under 35 U.S.C. § 101.” Specifically, the PTAB agreed with Appellant’s that, “the rejections simply conclusorily [sic] state that the claim language itself (or the majority thereof) constitutes an abstract idea and that the remaining portions fail to contribute ‘significantly more.’”32 In response to this point, the Examiner relies again on mere conclusory statements,33 and then states the following:34
The examiner also notes that there is only an example of what the phrase "junction meshing" could be, see paragraph [0013] of the specification. Within the claims, the claim language only states that a 3D mesh is calculated for sockets that receive the beams for the unction to form a mechanically robust structure.

However, in addition to the example of triangular meshes in paragraph [0013], the specification also makes clear that the claimed invention is usable when there are hundreds of thousands of beams in a lattice.35 These descriptions of the claimed subject matter with respect 36
Thus, the Examiner has improperly adopted the broadest possible interpretation, rather than the broadest reasonable interpretation, as is required. In other words, the fact that the specification does not “in and of itself proscribe the Examiner’s construction” does not necessarily make that interpretation reasonable; the correct way for determining a claim term’s “broadest reasonable interpretation” is thus not to exclude only what the specification proscribes or precludes as an interpretation, but to interpret the term in a way that corresponds with how the inventor describes his invention in the specification, i.e., an interpretation that is “consistent with the specification.”37 In view of this failure to properly use general claim construction principles when interpreting the present claim language, a prima facie case of nonstatutory subject matter under 35 U.S.C. § 101 has not been established.38 Remarks: pages (5-8)

Examiner’s Response:
The examiner respectfully disagrees.  The claims as written are not eligible under 35 U.S.C. 101.  The claimed invention is directed to an abstract idea without significantly more and under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.  For example, the determining limitation of claim 1 that states 
The examiner also considers the meshing of at least a portion of the junctions in the non-uniform lattice for each junction of the multiple junctions to be the combining of the junctions that receive the beams at a junction point, since the claims are to be interpreted in view of the specification, without unnecessarily importing limitations from the specification into the claims, see MPEP 2111.01(II).  The specification only gives an example of what “junction meshing” could be.  Therefore, as stated above the examiner considers the meshing of the beams to be the combining of the junctions that receive the beams at a junction point. This can be seen in Figs 2C -2E of the drawings of the current application.  
The appellant also argues that “junction meshing” (triangular meshes) are used for beam junctions in a lattice for use in portions of a 3D model of an object to be manufactured.  The examiner notes that there is only an example of what the phrase “junction meshing” could be, see paragraph [0013] of the specification.  Within the claims, the claim language only states that a 
 Further, the examiner considers “sockets” as a location where the beams that are being placed at a junction in order to form the robust structure at the junction.  This can also be seen in Figs 2C -2E of the drawings of the current application.  
The applicant also argues that in paragraphs [0013] and [0041] – [0045] of the specification, that the invention is usable when there are hundreds of thousands of beams lattice.  The examiner notes that within these paragraphs of the specification are examples given of the claimed invention using hundreds of thousands of beams lattice.  For example, in paragraph [0013] of the specification it states “In addition, increase in variability of the lattice structure can be used to achieve other improvements in the structure, e.g., pseudo random variations in multiple aspects of the beams and junctions within a lattice can result in increased facilitation of bone growth connections into the lattice structure in an implantable device, without sacrificing internal structural strength or manufacturability, and without introducing a computational process that is too intensive. This can be of substantial significance when there are hundreds of thousands of beams in a lattice structure”. As stated above, the claim language only states that a 3D mesh is calculated for sockets that receive the beams for the junction to form a mechanically robust structure.  The examiner further notes that the examiner did not exclude what the specification proscribes when making an interpretation of the claim limitation that states “meshing of at least a portion of the junctions in the non-uniform lattice”.   The claims are to be interpreted in view of the specification, without unnecessarily importing limitations from the specification into the claims, see MPEP 2111.01(II).  

Regarding Appellant’s arguments:
“In addition, in order to assist the Examiner in providing a proper interpretation of the claim language, three references were submitted as evidence of the arguments presented.39 The “Polygon Mesh - Wikipedia” reference shows that a person of ordinary skill in the art would understand that different mesh types (beyond triangular meshes) are possible, and that “3D mesh for sockets” (as recited in the claims) is necessarily tied to a computer data structure and is not a mental picture or a drawing on a piece of paper. Moreover, the “Anisotropic Polygon Remeshing” and “Integer-Grid Maps for Reliable Quad Meshing” references show that a person of ordinary skill in the art would understand that “meshing” (as recited in the claims and in view of the specification) refers to a computer algorithm performed by a computer to generate 3D mesh usable by a computer, not a human performing steps in their mind and/or with a pencil and paper.
In response to this evidence, the Examiner notes that the claim language does not specifically recite “quad meshing, quad remeshing or polygon remeshing.”40 However, this is not a proper basis for the Examiner’s refusal to consider this evidence further since use of the word “remeshing”, i.e., meshing again after a prior meshing operation, whether polygonal or more specifically quad or triangular remeshing, in the technical field clearly indicates how a person of ordinary skill in the art would reasonably interpret “meshing” and “3D mesh for sockets”, as recited in the claims. Specifically, this evidence shows that a person of ordinary skill in the art would not interpret the claimed meshing to include a mental process, rather than being limited to manipulation of a computer data structure. Finally, if further extrinsic evidence would be useful, an Internet search for “International Meshing Roundtable (IMR)” will readily show that “meshing” (at least as of the priority date of the present application) is generally understood 
In view of the points above, it should be clear that (under the broadest reasonable interpretation) the human mind is not equipped to generate a non-uniform lattice in one or more regions of a 3D model, including meshing at least a portion of the junctions in the non-uniform lattice, which includes calculating 3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction, as claimed, because a person of ordinary skill in the art would understand that the broadest reasonable interpretation of “meshing [] by [] calculating [] 3D mesh for sockets that receive the beams for to form a mechanically robust structure at the junction” requires a computer algorithm operating on a computer data structure and does not encompass actions occurring in the human mind (with or without the use of pencil and paper).
Independent claim 11 recites subject matter similar to that of independent claim 1. Thus, for at least the reasons presented above under sub-heading A, the rejection under 35 U.S.C. § 101 of independent claims 1 and 11 (and thus their dependent claims 2-10 and 12-20) should be reversed.” Remarks: pages (8-10)

Examiner’s Response:
The examiner respectfully disagrees.  The three references being used as evidence refer to quad meshing, quad remeshing or polygonal remeshing.  With these references, a certain of meshing is being conducted.  As stated above, the claim language only uses the term “meshing” and there is only an example within the specification of what the phrase “junction meshing” 

Regarding Appellant’s arguments:
“The rejection should also be reversed because the Examiner has failed to address the claimed subject matter as a whole under prong 2 of step 2A. In response to this point, the Examiner states following:41
Further, the applicant argues that the examiner did not address the claim as a whole under step 2A prong 2. The examiner respectfully disagrees. Regarding step 2A prong 2, the limitation of “receiving, at a physical structure designing computer, input specifying one or more regions of a three dimensional (3D) model in which to generate a non-uniform lattice” amount to extra solution data gathering, see MPEP 2106.05(g)(3), As such, the claim fails to integrate the judicial exception into a practical application. In particular, as shown above, the claim recites the additional element of receiving, at a physical structure designing computer, input specifying one or more regions of a three dimensional (3D) model in which to generate a non-uniform lattice which amounts to extra solution data gathering. There is nothing within the claim limitation that states how (he input specifying one or more regions of a three dimensional (3D) model is being received.
Attention is called to the fact that this response by the Examiner merely addressed the receiving operation and nothing else. Thus, the Examiner has still failed to address the claimed subject matter as a whole under prong 2 of step 2A. As stated in the MPEP:42
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the wav in which the additional 
The Examiner has failed provide such an analysis, and so the rejection should be reversed for at least this reason.” Remarks: pages (10-11)

Examiner’s Response:
The examiner respectfully disagrees.  The limitation of “receiving, at a physical structure designing computer, input specifying one or more regions of a three dimensional (3D) model in which to generate a non-uniform lattice” amount to extra solution data gathering, see MPEP 2106.05(g)(3).  The claim fails to integrate the judicial exception into a practical application.  The additional element of receiving, at a physical structure designing computer, input specifying one or more regions of a three dimensional (3D) model in which to generate a non-uniform lattice which amounts to extra solution data gathering.  There’s nothing within the claim limitation that states how the input specifying one or more regions of a three dimensional (3D) model is being received.
Also, considering the claim as a whole, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claim(s) only 


Regarding Appellant’s arguments:
“It is respectfully noted that the Examiner has not addressed the storing operation, nor has the Examiner addressed how the receiving and storing operations interact with the limitations containing the alleged judicial exception. Rather, the Examiner merely makes the conclusory statement that, “Also, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.”43 But independent claim 1 recites (emphasis added), “storing, by the physical structure designing computer, the non-uniform lattice in a document on a non-transitory computer-readable medium. wherein the document is usable by a computer controlled manufacturing machine to manufacture
a physical structure comprising the non-uniform lattice.” The non-uniform lattice recited here is the same one produced by the generating operation in the one or more regions specified by the received input, and the generating operation requires calculating “3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction” for each junction of multiple junctions. Thus, the specificity of the claim limitations, including the additional elements’ linkages with the detailed recitations for generating 3D mesh for sockets that receive the beams for the junction to form a mechanically robust structure at the junction, makes clear that the claimed subject matter as a whole, including the additional elements, imposes meaningful limits on practicing the alleged abstract idea. Specifically, the claim requires storing the non-uniform lattice in a document (on a non-transitory computer-readable medium) Remarks: pages (11-12)

Examiner’s Response:
The examiner respectfully disagrees.  As stated in the Final office action dated 6/11/20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of receiving, at a physical structure designing computer, input specifying one or more  regions of a three dimensional (3D) model in which to generate a non-uniform lattice and storing, by the physical structure designing computer, the non-uniform lattice in a document on a non-transitory computer-readable medium, wherein the document is usable by a computer controlled manufacturing machine to manufacture a physical structure comprising the non-uniform lattice amounts to insignificant extra solution data gathering that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(g).  
Also the limitations of receiving, at a physical structure designing computer, input specifying one or more  regions of a three dimensional (3D) model in which to generate a non-uniform lattice and storing, by the physical structure designing computer, the non-uniform lattice in a document on a non-transitory computer-readable medium, wherein the document is usable by a computer controlled manufacturing machine to manufacture a physical structure comprising the non-uniform lattice are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 

Regarding Appellant’s arguments:
“Moreover, the claims do not recite a generic computer processor, but rather a “physical structure designing computer.” The Examiner states, “The computer aided structure design would be an improvement to a CAD system. The examiner does not see within the claim language where there is an improvement to a CAD system.”44 But it is respectfully noted that a CAD system is an example of a physical structure designing computer, which is recited in the claims. It is this specific type of computer, and not just any generic computer, that is required by the claims and that is improved by the claimed subject matter. Thus, this also shows that the claimed subject matter, as a whole, integrates the alleged abstract idea into a practical application that uses the alleged abstract idea in a manner that imposes a meaningful limit, such that the claim is more than a drafting effort designed to monopolize a judicial exception.
It is this specific type of computer system that is improved by the recited, specific and detailed algorithm that improves on the prior art. But in response to the prior argument that the claim limitations recite an improvement to the technical field of computer aided structure design, the Examiner states the following:45
The claim language mentions generating a non-uniform lattice in one or more regions of a 3D model, where different sized beams are created at junctions that form the non-uniform lattice and at least a portion of the junction in the non-uniform lattice is meshed. There are steps within the claim that states how-' the meshing is conducted, and once the portion of the junction is meshed, it’s stored in memory. This is a process having steps to create and store a non-uniform lattice where there are junctions that are meshed in the non-uniform lattice. This process does not improve the technical field of computer aided design.

Attention is called to the fact that the Examiner has provided no articulated reasoning or

	In fact, the specification provides clear evidence that the detailed subject matter of the claims does improve the technical field of computer aided design. For example, the specification states:46
Junction meshing (e.g., triangular meshes) can be generated quickly for beam junctions in a lattice for use in portions of a 3D model of an object to be manufactured. The resulting lattice structure can be mechanically robust and have near optimum (or optimum) junctions, in terms of material usage, without excessive processing time being required. An algorithm for generating meshes for lattice structures can handle various numbers of beams at a junction, where the beams can be of different sizes and shapes, and be connected to each other at arbitrary angles. This can allow more variability (e.g., design freedom in multiple aspects of the beams and junctions within a lattice) to be added to a lattice structure, which can increase the strength of the manufactured structure. In addition, increase in variability of the lattice structure can be used to achieve other improvements in the structure, e.g., pseudo random variations in multiple aspects of the beams and junctions within a lattice can result in increased facilitation of bone growth connections into the lattice structure in an implantable device, without sacrificing internal structural strength or manufacturability, and without introducing a computational process that is too intensive. This can be of substantial significance when there are hundreds of thousands of beams in a lattice structure.
Thus, the claims are patent-eligible because they recite a process that provides real-world technological advantages. Note that this analysis is consistent with Koninklijke KPNN. V. v. 47
[B]ecause these claims specifically recite how this permutation is used (i.e., modifying the permutation applied to different data blocks), and this specific implementation is a key insight to enabling prior art error detection systems to catch previously undetectable systematic errors, ’662 patent at col. 2,11. 48-53, we conclude that the appealed claims are not directed to an abstract idea because they sufficiently capture the specific asserted improvement in detecting systematic errors contributed by the inventors of the ’662 patent.
Similarly, independent claim 1 also captures the “specific asserted improvement” by reciting how to generate 3D mesh for sockets, which receive the beams for a junction in a non-uniform lattice, in an improved way. Thus, the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, and the additional limitations impose a meaningful limit on the judicial exception. Therefore, the claim is patent eligible at Step 2A.
Finally, it is respectfully noted that the claimed subject matter’s improvement to the technical field of computer aided structure design is not dependent on the use of a specific mesh type as suggested by the Examiner.48 Rather, the specification’s use of “e.g ” in paragraph [0013] when stating, “meshing (e.g., triangular meshes)”, explicitly indicates that a triangular mesh is not required to realize the improvement to the technical field. Thus, the fact that the claim language does not require a triangular mesh (let alone hundreds of thousands of beams) does not negate the fact that the invention’s improvement to junction meshing (which improves the technical field of designing and 3D printing of objects with lattice structures) is the result of the specifically recited limitations that detail how to generate 3D mesh for sockets, which receive 
Independent claim 11 recites subject matter similar to that of independent claim 1. Thus, for at least the reasons presented above under sub-heading B, the rejection under 35 U.S.C. § 101 of independent claims 1 and 11 (and thus their dependent claims 2-10 and 12-20) should be reversed.” Remarks: pages (12-16)

Examiner’s Response:
The examiner respectfully disagrees.  The appellant argues that the specification provides evidence that the subject matter of the claims improves the technical field of computer aided design.  The appellant points to paragraph [0013] of the specification as showing evidence for improvement to the technical field of computer aided design.  The examiner notes that in paragraph [0013] of the specification, an example of the type of meshing that could be used is given and of when the claimed invention can use hundreds of thousands of beams of lattice.  The phrase “junction meshing” (triangular meshes) that is mentioned in paragraph [0013] of the specification is not mentioned in the claim language.  There’s no mentioning of triangular meshes for beam junctions in a lattice or using hundreds of thousands of beams that meet at junctions.  Therefore, the actual improvement that the applicant is pointing to within the specification is mentioned as an example that is not within the claims. As stated in the Final office action dated 6/11/20, the current claim language does not improve the technical field of computer aided design.

Regarding Appellant’s arguments:
	“Assuming that the claims are directed to an abstract idea, the claims nonetheless recite “significantly more” that an abstract idea. The second part of the Alice/Mayo test requires the Examiner to analyze the claim “to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself[.]”49 But the Examiner has failed address the recited claim elements as an ordered combination.
In response to this point, the Examiner appears to state that the receiving and the storing are both part of the abstract idea,50 and are also additional elements outside the abstract idea.51 And in the face of this confusion, the Examiner has still failed to address the recited claim elements as an ordered combination. For example, the Examiner has not addressed the recited, “meshing at least a portion of the junctions in the non-uniform lattice [which is generated in the one or more regions specified by the received input]”, in combination with the recited, “storing [...] the non-uniform lattice [with the least a portion of the junctions having been meshed] in a document [...] usable by a computer controlled manufacturing machine to manufacture a physical structure comprising the non-uniform lattice.”
The Examiner asserts that the recited storing of the document is “insignificant extra solution data gathering that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept[.]”52 This is not correct. As noted above, the storing operation is performed “by the physical structure designing computer”, and the document that is stored “is usable by a computer controlled manufacturing machine to manufacture a physical structure comprising the non-uniform lattice.” As this language directly ties back to how the recited, specific and detailed algorithm improves on the prior art, and specifically, how the 
Independent claim 11 recites subject matter similar to that of independent claim 1. Thus, for at least the reasons presented above under sub-heading C, the rejection under 35 U.S.C. § 101 of independent claims 1 and 11 (and thus their dependent claims 2-10 and 12-20) should be reversed.” Remarks: pages (16-17)

Examiner’s Response:
The examiner respectfully disagrees.  The limitations of receiving, generating, creating, meshing, calculating, determining, finding and storing all cover the performance of the limitation in the mind or by pencil and paper.  Regarding the meshing limitation that states “meshing at least a portion of the junctions in the non-uniform lattice”, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding the storing limitation of the claim, that states “storing, by the physical structure designing computer, the non-uniform lattice in a document on a non-transitory computer-readable medium, wherein the document is usable by a computer controlled 
Further, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of receiving, at a physical structure designing computer, input specifying one or more regions of a three dimensional (3D) model in which to generate a non-uniform lattice which amounts to extra solution data gathering.   There is nothing within the claim limitation that states how the input specifying one or more regions of a three dimensional (3D) model is being received.  Also as stated above, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claim(s) only recites the additional elements of a 

Regarding Appellant’s arguments:
“With regard to the dependent claims, it is respectfully noted that the Examiner has failed to provide the necessary articulated reasoning or evidence to support the rejection of these claims.53 All the Examiner has done is restate the claim language of each claim and then conclusorily state, “These limitations are considered to be drawn to the abstract idea without adding significantly more.”54 This is clearly improper,55 as the Examiner must actually address the details of each claim under the multi-step and multi-prong analysis specified by the court decisions, such as detailed above under sub-headings A, B and C. Thus, aprima facie case of nonstatutory subject matter under 35 U.S.C. § 101 has not been established for any of claims 2-10 and 12-20.” Remarks: page (18)

Examiner’s Response:
The examiner notes that under the broadest reasonable interpretation, the limitations of the dependent claims are process steps that can be completed in the human mind or with pencil and paper.  This includes an observation, evaluation, judgment or opinion, where the limitations of the dependent claims fall within the “Mental Process” grouping of abstract ideas.  The dependent claims are shown below.
Dependent claims 2 and 12 recite “varying junction placement within the non-uniform lattice and varying a number of intersecting beams that meet at each junction in the non-uniform 
Dependent claims 3 and 13 recite “varying a thickness of the different sized beams and varying a cross section profile of the different sized beams”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claims 4 and 14 recite “finding a largest of the distances from the center point and adding a margin amount to the largest distance to generate the maximized distance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 5 and 15 recite “stereographically projecting intersections of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create two dimensional (2D) projections of the beams; generating triangulation between the 2D projections; and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized distances from the center point, to form the sockets that receive the beams for the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
Dependent claim 6 and 16 recite “wherein generating the triangulation comprises using Constrained Delaunay Triangulation (CDT) on the 2D projections”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claims 7 and 17 recite “calculating a 3D convex hull using, as input, intersection points of corner lines of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create triangulation in a 3D space about the junction; and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized distances from the center point, to form the sockets that receive the beams for the junction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claims 8 and 18 recite wherein calculating the 3D convex hull comprises using end points of the beams as the input in addition to the intersection points of the corner lines of the beams”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Dependent claims 10 and 20 recite “generating one or more subdivision points for each of the 3D socket edges to increase a number of edges in the 3D mesh for the sockets and to improve material efficiency of the junction, wherein each subdivision point is located in a 3D space about the junction based on (i) two 3D beam socket points connected through a 3D socket edge being divided by the subdivision point, and (ii) a distance from the center point of a midpoint of a shortest distance between two beam comer lines that connect to the two 3D beam socket points”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Regarding Appellant’s arguments:
“Each of claims 5 and 15 recite, in part, “wherein calculating the 3D mesh for sockets that receive the beams for the junction comprises: stereographically projecting intersections of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create two dimensional (2D) projections of the beams; generating triangulation between the 2D projections; and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized 
distances from the center point, to form the sockets that receive the beams for the junction.” The specification provides a detailed explanation of this claimed subject matter.56
But the Examiner has failed to address this claimed subject matter as a whole, in connection with the language of the respective independent claims, to address both the integration into a practical application and the inventive concept provided by all the claim limitations as an ordered combination in view of the specification and the knowledge of a person of ordinary skill in the art, as required. Rather, the Examiner merely makes conclusory statements regarding these claims. Thus, the rejection of claims 5 & 15 under 35 U.S.C. § 101 should be overturned for this additional reason.” Remarks: pages (18-19)

Examiner’s Response:
	The limitations of claims 5 and 15 are process steps that cover the performance in the human mind or with the aid of pencil and paper.  This can be seen in the projecting, generating and mapping limitations of the claims. Also, considering the claim as a whole, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  Stereographically projecting intersections of the beams with a sphere can be 

Regarding Appellant’s arguments:
	“Each of claims 7 and 17 recite, in part, “wherein calculating the 3D mesh for sockets that receive the beams for the junction comprises: calculating a 3D convex hull using, as input, intersection points of comer lines of the beams with a sphere, which is defined by the largest maximized distance from the center point, to create triangulation in a 3D space about the junction; and mapping connectivity of the triangulation to intersection points of corner lines of the beams with spheres, which are respectively defined by the respective maximized distances from the center point, to form the sockets that receive the beams for the junction.” The specification provides a detailed explanation of this claimed subject matter.57 Further, as explained in the application, “Using this method may improve the computational efficiency in
some implementations.”58 Thus, the recited, specific and detailed language of claims 7 and 17 improves on the prior art and improves the technical field of computer aided design for at least this additional reason.
	But the Examiner has failed to address this claimed subject matter as a whole, in connection with the language of the respective independent claims, to address both the integration into a practical application and the inventive concept provided by all the claim Remarks: pages (20-21)

Examiner’s Response:
	The limitations of claims 7 and 17 are process steps that cover the performance in the human mind or with the aid of pencil and paper.  This can be seen in the calculating and mapping limitations of the claims. Also, considering the claim as a whole, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  The calculating limitation which calculates a 3D convex hull using intersection points of the corner lines of the beam can be completed with pencil and paper. The mapping limitation can be completed by someone writing with pencil and paper the connection of the triangulation to the intersection points of the corner lines.  As stated above, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  These claims are not eligible under 35 U.S.C. 101.

Regarding Appellant’s arguments:
	“Each of claims 9 and 19 recite, in part, “wherein calculating the 3D mesh for sockets that receive the beams for the junction comprises: generating 3D socket edges between the beams from intersection points of corner lines of the beams with a sphere, which is defined by the largest maximized distance from the center point; and generating each 3D beam socket point, of multiple beam socket points connected by the 3D socket edges, by finding a maximum of one 59
Further, as explained in the application, “This can improve the material efficiency (volume) of the junction.”60
But the Examiner has failed to address this claimed subject matter as a whole, in connection with the language of the respective independent claims, to address both the integration into a practical application and the inventive concept provided by all the claim limitations as an ordered combination in view of the specification and the knowledge of a person of ordinary skill in the art, as required. Rather, the Examiner merely makes conclusory statements regarding these claims. Thus, the rejection of claims 9 & 19 under 35 U.S.C. § 101 should be overturned for this additional reason.” Remarks: pages (20-21)

Examiner’s Response:
The limitations of claims 9 and 19 are process steps that cover the performance in the human mind or with the aid of pencil and paper.  This can be seen in the calculating and mapping limitations of the claims. Also, considering the claim as a whole, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  Generating 3D socket edges between the beams would involve the user using the intersection points of the corner lines of the beams with a sphere.  This can be completed using pencil and paper, where a sphere is drawn with intersecting points of the corner lines being drawn and examined to generate 3D socket edges.  Generating each 3D beam socket point would involve 

Regarding Appellant’s arguments:
“Each of claims 10 and 20 recite, in part, “wherein calculating the 3D mesh for sockets that receive the beams for the junction comprises: generating one or more subdivision points for each of the 3D socket edges to increase a number of edges in the 3D mesh for the sockets and to improve material efficiency of the junction, wherein each subdivision point is located in a 3D space about the junction based on (i) two 3D beam socket points connected through a 3D socket edge being divided by the subdivision point, and (ii) a distance from the center point of a midpoint of a shortest distance between two beam comer lines that connect to the two 3D beam socket points.” The specification provides a detailed explanation of this claimed subject matter.61 Further, the claim language explicitly recites the improvement: “to improve material efficiency of the junction[.]” Thus, the recited, specific and detailed language of claims 10 and
20 improves on the prior art and improves the technical field of computer aided design for at least this additional reason.
But the Examiner has failed to address this claimed subject matter as a whole, in connection with the language of the respective independent claims, to address both the integration into a practical application and the inventive concept provided by all the claim limitations as an ordered combination in view of the specification and the knowledge of a person Remarks: pages (21-22)

Examiner’s Response:
The limitations of claims 9 and 19 are process steps that cover the performance in the human mind or with the aid of pencil and paper.  This can be seen in the calculating and mapping limitations of the claims. Also, considering the claim as a whole, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  The generating limitation does not state how the one or more subdivision points for each of the 3D socket edges are being generated.  As stated above, the claim limitations do not distinguish themselves as not being conducted within the human mind or by pencil and paper.  These claims are not eligible under 35 U.S.C. 101.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128      

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.